Citation Nr: 1721142	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO. 11-25 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left ankle disability, to include degenerative joint disease.

2. Entitlement to service connection for a left leg disability.

3. Entitlement to service connection for a left knee disability, to include degenerative joint disease.

4. Entitlement to service connection for a right knee disability, to include degenerative joint disease, to include as secondary to a service-connected disability.

5. Entitlement to service connection for a right leg disability, to include as secondary to a service-connected disability.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to August 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1. The Veteran has a current left ankle disability, to include degenerative joint disease.

2. Symptoms of left ankle degenerative joint disease were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service discharge.

3. The Veteran's left ankle disability is not etiologically related to active duty service.

4. The Veteran does not have a left leg disability that had its onset in service.

5. The Veteran has a current left knee disability, to include degenerative joint disease disability.

6. Symptoms of left knee degenerative joint disease were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service discharge.

7. The Veteran's left knee disability is not etiologically related to active duty service.

8. The Veteran has a current right knee disability, to include degenerative joint disease disability.

9. Symptoms of right knee degenerative joint disease were not shown in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

10. The Veteran's right knee disability is not etiologically related to active duty service and it is not caused or aggravated by a service-connected disability.

11. The Veteran does not have a right leg disability that had its onset in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for left ankle disability, to include degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a left leg disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for left knee disability, to include degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a right knee disability, to include degenerative joint disease, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5. The criteria for service connection for a right leg disability, to include as secondary to a service-connected disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The August 2009 and June 2003 VA examination reports collectively provided clear explanations in support of the examiners' opinions and findings. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

VA has satisfied its duties to notify and assist, and the Board may proceed with appellate review.

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Arthritis is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Left Ankle

The Veteran contends that his left ankle disability was caused by or related to military service.

The Veteran has a current left ankle disability, specifically degenerative joint disease. The Veteran was afforded a VA examination in August 2009. The VA examiner noted that the Veteran's left ankle was normal under his diagnosis, however, assessed "left lower extremity condition" to include left ankle degenerative joint disease. Affording the Veteran the benefit of the doubt, the Veteran has a current left ankle disability, degenerative joint disease. 

The Veteran's service treatment records show that he was treated for a left ankle symptoms on multiple occasions while in service including in January 1980, February 1980, and April 1980. A January 1980 service treatment record indicates that the Veteran reported that his foot was stepped on while he was on the ground after he slipped on ice inside a tunnel. The physician's impression was a strained left foot. A subsequent January 1980 service treatment record notes that the Veteran reported hearing a "crack" sound in his left ankle and foot after he did push-ups. The Veteran was seen at the emergency room and was given crutches and ace wraps and instructed to take Tylenol. The Veteran was placed in a short leg walking cast at the end of January 1980 due to a podiatry problem, specifically tenosynovitis. 

In February 1980, the Veteran complained that his short leg walking cast for his left ankle was pushed into a locker and stated that his knee got twisted. The Veteran complained that his left leg cast was loose and reported limited range of motion with some pain. The Veteran's cast was repaired; however, the Veteran subsequently reported that his cast caused pain to the posterior ankle, dorsal foot, and calf. The Veteran's cast was replaced in February 1980. 

An April 1980 service treatment record reflects that the Veteran had a history of left knee pain. The Veteran stated that he did not have left knee pain anymore and asked to be removed from light duty. The Physician indicated that the Veteran was "fit for duty." A subsequent April 1980 service treatment record indicates that the Veteran re-injured his left ankle. A physical examination was negative and the physician indicated that the Veteran was able to return to duty with ace wraps for support. 

The Veteran's July 1981 service separation examination revealed normal bodily systems including the lower extremities, feet, and other musculoskeletal systems.

An April 2001 VA medical record indicates that the Veteran walked in from the life support unit because he twisted his left ankle. A physical examination revealed a swollen left ankle that was hot and tender with restricted motion. X-ray imaging for the left ankle showed no fracture or dislocation. The Veteran was instructed to take nonsteroidal anti-inflammatory drugs (NSAIDs) and keep his foot elevated.

Complaints of left ankle pain were noted in service, however, service treatment records indicate that the Veteran was treated and determined "fit for duty." An examination at the Veteran's July 1981 separation revealed normal clinical evaluations for the Veteran's lower extremities, feet, and other musculoskeletal systems. The Veteran subsequently injured his left ankle approximately 20 years after service but was not diagnosed with a left ankle disability and the evidence does not indicate that the Veteran continued to show symptoms from service. Given the Veteran's initial complaint of left ankle pain in January 1980 and diagnosis of left ankle degenerative joint disease approximately 28 years after separation from service, the Board finds that the Veteran's left ankle disability, including degenerative joint disease, did not manifest to a degree of 10 percent disabling or more within one year from his August 1981 separation from service. 38 U.S.C.A. §§ 1131, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Therefore, the Veteran does not meet the presumption of service connection for a left ankle disability based on chronicity.

The Board has considered whether service connection for the Veteran's left ankle disability is warranted on a direct basis and finds that the preponderance of the evidence is against a nexus between the disability and the Veteran's military service.

In an August 2009 VA examination report, the VA examiner assessed left ankle degenerative joint disease, but noted that the left ankle was normal. The Veteran denied any left foot impairment at the time of the August 2009 VA examination. The VA examiner opined that the Veteran's left ankle disability is less likely than not related to military service. The VA examiner explained that the Veteran had documented treatment for his left ankle during active duty service, however that was 28 years prior to the examination and that the Veteran worked in multiple occupations including security work (as a bouncer). The VA examiner attributed his current left ankle disability to the Veteran's post-service occupations. 

The Veteran was also afforded a VA examination in June 2002. The VA examiner noted that there was no foot problem and diagnosed the Veteran with degenerative arthritis of the knees bilaterally but did not comment on the left ankle. The VA examination report indicates that the Veteran stated that he had always been employed as some type of security guard. 

The August 2009 VA medical opinion and June 2002 VA examination report collectively provide competent and probative evidence that weigh against the Veteran's claim because the VA examiner provided a medical opinion supported by well-reasoned rationale after he reviewed the claims file, interviewed the Veteran, and performed an appropriate examination. Monzingo, 26 Vet. App. at 105-06. 

The Board has also considered the lay evidence in the record. In the Veteran's December 2009 notice of disagreement, the Veteran contended his service treatment records were overlooked by the August 2009 VA examiner when he attributed the Veteran's disabilities to his post-service occupations. The Veteran asserted that he did not re-injure or hurt his knees or legs after service. In a September 2011 statement, the Veteran stated that service treatment records note that he had been "ping ponged from orthopedic to podiatry" in 1980 for accidents to his leg, knees, and ankles. 

The August 2009 VA examiner had reviewed the Veteran's claims file including service treatment records reflecting his injuries in 1980 in concluding that the Veteran's left ankle disability is less likely than not related to military service. Furthermore, VA medical records indicate that following service the Veteran twisted his left ankle in April 2001 and injured his right leg working at a bar in November 2003 and December 2003. Thus, the Veteran's allegation of no post-service injuries is not accurate.

The Veteran is competent to report symptoms, such as pain, that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. However, the Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. The Veteran has attempted to establish a nexus through his own lay assertions that his left ankle disability was caused by service to include incidents in 1980, however, the Veteran is not competent to offer opinions as to the etiology of his left ankle disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). A diagnosis of degenerative joint disease requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. 

The Board has considered evidence that showed that he did not have left ankle degenerative joint disease until more than two decades after service and the subsequent injuries to the Veteran's lower extremities following service. The Veteran has not offered probative and competent medical evidence to support his assertions on medical etiology. The Board finds that the Veteran's current left ankle disability did not manifest in service, and that it is not etiologically related to his active duty military service. Accordingly, service connection for a left ankle disability on a direct basis is not warranted.

The preponderance of the evidence is against the claim of service connection for a left ankle disability, to include degenerative joint disease, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Leg

The Veteran contends that he has a left leg disability that was caused by or related to military service.

The preponderance of the evidence is against a finding that the Veteran has a current diagnosis for a left leg disability separate from the left ankle and knee disabilities; therefore, service connection for a left leg disability is not warranted. The Veteran was afforded a VA examination in August 2009. The VA examiner noted that the Veteran did not have a diagnosis of the claimed "left leg condition" and provided the rationale that it is a nonspecific symptom and not a diagnosis. The VA examiner indicated that a review of the Veteran's service treatment records revealed several claims of an infected toe on the left foot in April 1980.

In an April 1980 service treatment record, the physician noted "an 18-year old, re-injury to left ankle from orthopedic to podiatry from several accidents to the leg, knee, and ankle." A physical examination at that time was negative. January 1980 service treatment records indicated that the physician assessed a knee strain secondary to cast and trauma and a left foot strain. While some of the service treatment records from January 1980 to April 1980 referred to the Veteran's "left leg," the Veteran's left knee and ankle were specifically addressed and treated. The Veteran's July 1981 service separation examination revealed normal bodily systems including the lower extremities, feet, and other musculoskeletal systems. A review of the record shows that the Veteran had not otherwise been diagnosed since service with a "left leg" disability other than degenerative joint disease / arthritis of the left knee and ankle/foot which are addressed herein. In the absence of a qualifying current diagnosis for a left leg disability, service connection cannot be established. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the claim of service connection for a left leg disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Knee

The Veteran contends that his left knee disability was caused by or related to military service.

The Veteran has a current left knee disability, specifically degenerative joint disease. The Veteran was afforded a VA examination in August 2009. The VA examiner noted mild degenerative changes in the left knee in his diagnosis and assessed "left lower extremity condition" to include left knee degenerative joint disease. 

The Veteran's service treatment records show that he was treated for left knee symptoms on multiple occasions while in service including in February 1980, March 1980, and April 1980. In a February 1980 service treatment record, the Veteran stated that he fell twice and struck his left knee and that one of those times his knee struck the deck. An x-ray examination was performed and the left knee was within normal limits with no evidence of a fracture. The physician's impression was trauma (2 times) to the left knee.

In a subsequent February 1980 service treatment record, a few days later, the Veteran complained that the short leg walking cast he was placed in got pushed into a locker and that his left knee got twisted. The physician assessed a very mild left knee strain.

In a March 1980 service treatment record, the Veteran had a follow up for his left knee. The physician indicated that Veteran had full right knee range of motion, no swelling, and no instability in his knees. 

An April 1980 service treatment record reflects that the Veteran had a history of left knee pain. The Veteran stated that he did not have any more left knee pain and asked to be removed from light duty. The Physician indicated that the Veteran was "fit for duty." 

The Veteran's July 1981 service separation examination revealed normal bodily systems including the lower extremities, feet, and other musculoskeletal systems.

During the June 2002 VA examination, the Veteran described an occasional problem with a history of pain in the left knee but reported that he had more problems with the right knee. A physical examination of the left knee revealed mild tenderness on either side of the patella with full range of flexion of 140 degrees and extension to 0 degrees elicited, associated with questionable mild crepitus without any pain. Deep knee bends were performed normally. An x-ray examination revealed arthritic changes, no recent fractures or dislocations, and normal soft tissues. The Veteran was diagnosed with degenerative arthritis of the left knee. 

A November 2003 VA medical record indicates that the Veteran injured his right leg working at a bar. Upon physical examination, the Veteran's knees were determined to be stable bilaterally.

Complaints of left knee pain were noted in service, however, service treatment records indicate that the Veteran was treated and determined "fit for duty." An examination at the Veteran's July 1981 separation revealed normal clinical evaluations for the Veteran's lower extremities, feet, and other musculoskeletal systems. The evidence does not indicate that the Veteran showed continuous symptoms since service. Given the Veteran's initial complaint of left knee pain in January 1980 and diagnosis of left knee degenerative arthritis approximately 23 years after separation from service, the Board finds that the Veteran's left knee disability, including degenerative joint disease / arthritis, did not manifest to a degree of 10 percent disabling or more within one year from his August 1981 separation from service. 38 U.S.C.A. §§ 1131, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Therefore, the Veteran does not meet the presumption of service connection for a left knee disability based on chronicity.

The Board has considered whether service connection for the Veteran's left knee disability is warranted on a direct basis and finds that the preponderance of the evidence is against a nexus between the disability and the Veteran's military service.

In an August 2009 VA examination report, the VA examiner assessed left knee degenerative joint disease and noted mild degenerative changes. The VA examiner opined that the Veteran's left knee disability is less likely than not related to military service. The VA examiner explained that the Veteran had documented treatment for his left knee during active duty service, however that was 28 years prior to the examination and that the Veteran worked in multiple occupations including security work (as a bouncer). The VA examiner attributed the current left knee disability to the Veteran's post-service occupations. 

The Veteran was also afforded a VA examination in June 2002. The VA examiner diagnosed the Veteran with degenerative arthritis of the knees bilaterally. The VA examiner did not provide a nexus opinion on the Veteran's left knee disability but he noted that the Veteran stated that he had always been employed as some type of security guard. 

The August 2009 VA medical opinion and June 2002 VA examination report collectively provide competent and probative evidence that weigh against the Veteran's claim because the VA examiner provided a medical opinion supported by well-reasoned rationale after he reviewed the claims file, interviewed the Veteran, and performed an appropriate examination. Monzingo, 26 Vet. App. at 105-06. 

The Board has also considered the lay evidence in the record. In the Veteran's December 2009 notice of disagreement, the Veteran contended his service treatment records were overlooked by the August 2009 VA examiner when he attributed the Veteran's disabilities to his post-service occupations. The Veteran asserted that he did not re-injure or hurt his knees or legs after service. In a September 2011 statement, the Veteran stated that service treatment records note that he had been "ping ponged from orthopedic to podiatry" in 1980 for accidents to his leg, knees, and ankles. 

The August 2009 VA examiner had reviewed the Veteran's claims file including service treatment records reflecting his injuries in 1980 in concluding that the Veteran's left knee disability is less likely than not related to military service. Furthermore, VA medical records indicate that following service, the Veteran twisted his left ankle in April 2001, injured his left leg working at a bar in November 2003 and December 2003. 

The Veteran is competent to report symptoms, such as pain, that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. However, the Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. The Veteran has attempted to establish a nexus through his own lay assertions that his left knee disability was caused by service to include incidents in 1980, however, the Veteran is not competent to offer opinions as to the etiology of his left knee disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. at 462. A diagnosis of degenerative joint disease requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. 

The Board has considered evidence that showed that the Veteran was not diagnosed with left knee degenerative joint disease until more than two decades after service and sustained subsequent injuries to the to the lower extremities following service. The Veteran has not offered probative and competent medical evidence to support his assertions on medical etiology. The Board finds that the Veteran's current left knee disability did not manifest in service, and that it is not etiologically related to his active duty military service. Accordingly, service connection for a left knee disability on a direct basis is not warranted.

The preponderance of the evidence is against the claim of service connection for a left knee disability, to include degenerative joint disease, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Knee

The Veteran contends that he has a right leg disability that was caused by or related to military service, to include as secondary to an in service left knee injury. 

The Veteran has a diagnosis of degenerative joint disease of the right knee. VA medical records indicate that the Veteran underwent surgery for his right knee following a diagnosis of degenerative joint disease in October 1999. A June 2002 VA examination report also indicates degenerative joint disease of the right knee.

A review of the Veteran's service treatment records indicates that the Veteran was not treated or diagnosed for symptoms of a right knee disability. In a March 1980 service treatment record, the Veteran had a follow up for his left knee injury. The physician indicated that Veteran had full right knee range of motion, no swelling, and no instability in his knees. The Veteran's July 1981 service separation examination revealed normal bodily systems including the lower extremities, feet, and other musculoskeletal systems.

In November 2003 VA medical records, the Veteran was treated for an injury to his right leg that occurred behind the bar in a club he worked at. The Veteran had a torn right calf muscle and was put in a boot for a month for the injury. A December 2003 VA medical record indicates that a follow-up examination of the Veteran's right leg was normal and indicated there was no tenderness at the knee. The Veteran does not otherwise have any other medical records indicating specific treatment to the right knee aside from his surgery in October 1999. An October 1999 VA medical record following the right knee surgery reflects that the Veteran had his sutures removed and that there was no sign of infection.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. The Veteran has attempted to establish a nexus through his own lay assertions that his right knee disability is caused by or related to his military service, however, the Veteran is not competent to offer opinions as to the etiology of his right knee disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. at 462. . A diagnosis of degenerative joint disease requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. 

The Board has considered evidence that showed that he did not have a right knee disability including degenerative joint disease / arthritis until nearly than two decades after service. The Veteran has not offered probative and competent medical evidence to support his assertions on medical etiology. Further, the Veteran had subsequent injuries to his right leg following service. The Board finds that the Veteran's right knee disability did not manifest in service, and that it is not etiologically related to his active duty military service. Accordingly, service connection for a right knee disability on a direct basis is not warranted.

The Board has also considered service connection for the right knee disability as secondary to a service-connected disability. The Veteran is not currently service connected for any disabilities, including any left knee, leg, or ankle disability, regardless, there is no competent evidence that a left knee, leg, or ankle disability has caused or aggravated the Veteran's right knee disability. Therefore, service connection on a secondary basis is not warranted. 38 C.F.R. § 3.310. 

The preponderance of the evidence is against the claim of service connection for a right knee disability, to include degenerative joint disease, to include as secondary to a service-connected disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Leg

The Veteran contends that he has a right leg disability that was caused by or related to military service, to include as secondary to an in service left knee injury. 

The preponderance of the evidence is against a finding that the Veteran has a current diagnosis for a right leg disability; therefore, service connection for a right leg disability is not warranted. A review of the Veteran's service treatment records indicate that the Veteran was not treated or diagnosed for symptoms of a right leg disability. In a March 1980 service treatment record, the Veteran had a follow up for his left knee injury. The physician indicated that Veteran had full right knee range of motion, no swelling, and no instability in his knees. The Veteran's July 1981 service separation examination revealed normal bodily systems including the lower extremities, feet, and other musculoskeletal systems.

VA medical records from November 2003 reflect that the Veteran complained of right leg pain. The Veteran reported that when he was working behind the bar in a club he pulled his right leg, specifically that he twisted it, and that he felt immediate heat and swelling. The physician indicated that the Veteran ambulated with an obvious limp The Veteran's leg revealed edema, and mild tenderness; however, the physician did not notice any knee instability, bruising, or heat. The assessment was a torn muscle at the back of the right calf and the Veteran was diagnosed with a plantaris tendon tear. The Veteran was put in a boot for a month for the injury.

VA medical records show that follow-up examination on the Veteran's right leg performed in December 2003 reveals that the Veteran did not have tenderness at the right knee, leg, or ankle and the examination was determined to be normal.

A review of the Veteran's claims file is silent for any subsequent right leg treatment or a diagnosis of a right leg disability. The Veteran's November 2003 injury had manifested at his workplace and therefore even if the Veteran had a current right leg disability caused by such an injury, the Veteran would not be eligible for receipt of service connection. The Veteran's degenerative joint disease of the right knee has been addressed above. In the absence of a qualifying current diagnosis for a right leg disability, service connection cannot be established. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Furthermore, the Veteran is not in receipt of service-connection for a left knee, leg, or ankle disability and therefore cannot be service-connected for a right leg on a secondary basis to a left knee, leg, or ankle disability.

As the preponderance of the evidence is against the claim of service connection for a right leg disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ankle disability, to include degenerative joint disease, is denied.

Entitlement to service connection for a left knee disability, to include degenerative joint disease, is denied.

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for a right knee disability, to include degenerative joint disease, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a right leg disability, to include as secondary to a service-connected disability, is denied




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


